DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation
With regards to the claim interpretation of claim(s) 1, 6, 7, and 9, applicant argues the claims as amended have sufficient structure and should not be interpreted under 35 USC § 112 (f). Applicant’s remarks and amendments have been fully considered, and are found convincing. The claim interpretation with regards to claim(s) 1, 6, 7, and 9 is withdrawn.
35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 4-9, applicant argues the claims should not be rejected under 35 USC § 101 because the claims now presented as a whole recite more than an abstract idea. Applicant’s remarks and amendments have been fully considered and are found convincing.  The acquisition of the image data and estimation of the content and adjustment of the variable light emitter provide a real world application. The rejection under 35 USC § 101 with regards to claim(s) 4-9 is withdrawn.
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 4-9, applicant argues the claims as amended are not taught by the prior art of record and the claim(s) should not be rejected under 35 USC § 103.  Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 4-9 has been withdrawn.

Election/Restrictions
Claims 1 and 3 directed to an allowable product. Applicant has amended independent claim 1 to recite similar features to that of claim 4, including the allowable subject matter. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1 and 3, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 1 and 3 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/08/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
< Remainder of Page Left Intentionally Blank >
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the image based component measurement using a variable wavelength in which the variable wavelength comprises at least one light source, a wavelength changing film spaced apart from the at least one light source by a predetermined distance and comprising a plurality of regions, each of the plurality of regions corresponding to each of, each column of, or each row of the at least one light source, and a driving motor configured to change a region of the wavelength changing film illuminated by the light source, and wherein the plurality of regions of the wavelength changing film are separated into rows or columns, and the driving motor is configured to move the wavelength changing film in a row or column direction to change the region of the wavelength changing film illuminated by the light source. Upon further search and consideration US 2017/0122807 A1 see 0126, 2014/0092282 A1 see 0006, 2011/0140224 A1 see 0013-0014, 2008/0042554 A1 see Abstract, each teaches the a variable wavelength element in which there can be changes made to the wavelengths in image capturing units. The prior art of record, each, however, does not teach the he plurality of regions of the wavelength changing film are separated into rows or columns, and the driving motor is configured to move the wavelength changing film in a row or column direction to change the region of the wavelength changing film illuminated by the light source.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661